DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 11/21/2022 is acknowledged. Claims 13-20 are withdrawn from examination at this time. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fisher et al (US 2017/0236294).
Claim 1:
Fisher et al (US 2017/0236294) teaches:
An image processing system, the image processing system (0025-0026 teaches imaging system for processing) comprising: 
one or more memory structures storing processor-executable code (0189 teaches the use of non-transitory memory); and 
one or more processors in communication with the one or more memory structures, wherein the processor-executable code, when executed by the one or more processors, cause the one or more processors to perform acts comprising (0019-0023 teaches the use of processor, CPU for all processing): 
receiving a set of corresponding image sub-volumes, wherein each image sub- volume of the set comprises a corresponding region of interest (0091 teaches 3D image with voxel related to region of interest (ROI), where 0111 teaches the ROI is from a group of quantifiable images; 0132 teaches 3D (volume) with ROI composed of voxel, where one in the art would view this group of voxel ROI as a sub-volume for the ROI of a subject’s organ of interest; 0236 teaches where two scans for identifying pathophysiology and distinguishing changes over time is capable of determining the voxel wise probability of a true, clinical interval change in CVR between two scans); 
calculating a similarity metric and a sharpness metric using the set of image sub- volumes (0236 teaches voxel of two scans (two sub-volume of data) where standard deviation (STD, also view as sharpness) and location-specific (ROI) statistical probability (similarity metric) between the two scans are determined); 
determining a fidelity metric based on the similarity metric and the sharpness metric (0236 teaches where carrying out longitudinal studies (fidelity metric) by the use of STD (sharpness) and location-specific (ROI) statistical probability to provide range of high and low, scan difference, atlas reflect factors for greatly specificity); 
varying one or more parameters of an image processing routine or routines (0236 teaches varying of parameters such as range of threshold 0.5-2.0 to provide a range of high and low); 
determining a calculated fidelity metric for each variation of the image processing routine OR routines as applied to the set of image sub-volumes (0236 teaches range of threshold would to provide a range of high and low, where this range show the variation of the image processing with different thresholds); and 
selecting a respective image processing routine based upon the calculated fidelity metrics (0236 teaches provide a range of high sensitivity, low specificity to high specificity, low sensitivity from the range of threshold from 0.5 to 2.0, where selection of processing will be based on identifying the probabilities and extent of abnormality).

Claim 2:
The image processing system of claim 1, wherein the set of image sub- volumes comprise pairs of image sub-volumes (0236 teaches set of two scan, where two is view as pairs).

Claim 3:
The image processing system of claim 1, wherein the image processing routine or routines comprise an image reconstruction process or a post-reconstruction process (0219 teaches construction base on voxel by voxel difference, which means the construction is after the calculations (difference) are made; 0223-0224).

Claim 4:
The image processing system of claim 1, wherein the similarity metric comprises a mutual information function quantifying correspondence between sub-volume structures within the set of image sub-volumes, wherein the sub-volume structures correspond to the regions of interest within each image sub-volume (above teaches ROI of the set/pairs of images for processing, where 0005 detail where the regions overlapping (mutual information) from region to region; figure 1 and 0203-0204 teaches voxel that are mixed and overlap (mutual information)).

Claim 5:
The image processing system of claim 1, wherein the similarity metric function comprises a correlation function OR a measure of statistical similarity (0236 teaches where carrying out longitudinal studies (fidelity metric) by the use of STD (sharpness) and location-specific (ROI) statistical probability).

Claim 6:
The image processing system of claim 1, wherein the sharpness metric comprises a standard deviation calculated for each image volume (0236 teaches where carrying out longitudinal studies (fidelity metric) by the use of STD (sharpness) and location-specific (ROI) statistical probability).

Claim 7:
The image processing system of claim 1, wherein the fidelity metric comprises a product of the similarity metric and the sharpness metric (0236 teaches where carrying out longitudinal studies (fidelity metric) by the use of STD (sharpness) and location-specific (ROI) statistical probability).

Claim 8:
The image processing system of claim 1, wherein the fidelity metric comprises a product of a mutual information function and a respective standard deviation of each image volume (0236 teaches where carrying out longitudinal studies (fidelity metric) by the use of STD (sharpness) and location-specific (ROI) statistical probability, where 0005 detail where the regions overlapping (mutual information) from region to region; figure 1 and 0203-0204 teaches voxel that are mixed and overlap (mutual information)).

Claim 10:
The image processing system of claim 1, wherein the respective image processing routine is parameterized based upon the calculated fidelity metrics (0236 teaches where carrying out longitudinal studies (fidelity metric) by the use of STD (sharpness) and location-specific (ROI) statistical probability, where the values from STD (sharpness) and location-specific (ROI) statistical are the parameterized that formulate the bases of calculating longitudinal studies (fidelity metric)).

Claim 11:
The image processing system of claim 1, wherein the processor-executable code, when executed by the one or more processors, cause the one or more processors to perform further acts comprising:
processing an input image volume or sub-volume using the selected image processing routine to generate an enhanced image volume or sub-volume; and providing the enhanced image volume or sub-volume for review as part of a follow-up analysis (above teaches ROI with 3D image, which is view as sub-volume; Abstract teach enhanced images, where above established these are 3D images).

Claim 12:
The image processing system of claim 1, wherein the processor-executable code, when executed by the one or more processors, cause the one or more processors to perform further acts comprising: 
selecting a region of interest within at least one image volume of a plurality of image volumes (0016-0018 teaches ROI of voxel of atlas, where ROI is of an abnormal or reduced vascular response; 0078 teaches co-registered voxel coordinates of ROIs); 
performing a local spatial registration based on the region of interest to generate corresponding coordinates for the region of interest within two or more image volumes of the plurality of image volumes (0014-0018 teaches ROIs and its voxel that are co-registered in standardized space based the set of anatomic landmarks); and 
determining corresponding sub-volumes within the two or more image volumes using the corresponding coordinates, each sub-volume containing the corresponding region of interest, wherein the corresponding sub-volumes form the set of corresponding image sub-volumes (0014-0018; 0026-0028; 0040-0045 0059-0062).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 2017/0236294) in view of Kolarov et al (US 2014/0240516).
Claim 9:
Fisher et al teaches all the subject matter above, but not the following which is taught by Kolarov et al:
The image processing system of claim 8, wherein the fidelity metric further comprises a mean squared error-based comparison between images generated using the image processing routine or routines and images provided to the image processing routine or routines (0067 teaches the use of mean squared error for fidelity analysis of images/frame that pooled by consecutive frames to collection of frames with information box and window (ROI)).
Fisher et al and Kolarov et al are both in the field of image analysis, especially analysis of images for fidelity metric/studies such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the fidelity metric of Fisher et al by Kolarov et al with mean squared error for comparison such to provide automated, quantitative analysis of the image data and thus reduce the amount of time spent by a user as disclosed by Kolarov et al in 0067. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carmi (US 11,250,569) teaches Systems And Methods For Functional Imaging Follow-up Evaluation Using Deep Neural Network - comparison of medical scan images during functional imaging evaluation. In one example, structural similarity between a first scan image and a second scan image of a lesion may be determined by implementing a deep learning model including plurality of neural networks trained with base structures and different perturbations of base structures, and ranking structural similarity based on a selected neural network model trained with perturbations of base structures corresponding to the structural difference between the first and second scan images (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656